UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1050


CYNTHIA LEE,

                Plaintiff - Appellant,

          v.

FAIRFAX COUNTY SCHOOL BOARD; Dr. JACK DALE, former
Superintendent;     Dr.    PHYLLIS     PAJARDO, Assistant
Superintendent; JAMEY CHIANETTA, Principal,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:14-cv-01116-AJT-TCB)


Submitted:   August 10, 2015                 Decided:     August 18, 2015


Before KING and    THACKER,     Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher E. Brown, THE BROWN LAW FIRM, PLLC, Alexandria,
Virginia, for Appellant. Mary McGowan, Robert M. Falconi,
BLANKINGSHP & KEITH, P.C., Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cynthia Lee challenges the district court’s order granting

the    Fairfax    County       Public    School       (FCPS)      Board’s       motion      for

summary judgment and dismissing Lee’s complaint alleging that

the FCPS Board and FCPS employees (collectively, “Appellees”)

violated      Lee’s    civil     rights       under    42       U.S.C.    §§    1981,       1983

(2012),    and     her     procedural         due     process       rights        under     the

Fourteenth      Amendment,      and     engaged       in    defamation         and   wrongful

termination      under    Virginia       state      law.         Lee     argues      that    her

claims are not barred by her prior settlement agreement with

FCPS   because    she     entered       the   agreement         under     duress      and   the

agreement is unconscionable.              We affirm.

       We review the grant or denial of summary judgment de novo.

Cloaninger ex rel. Estate of Cloaninger v. McDevitt, 555 F.3d
324, 330 (4th Cir. 2009).                All facts and reasonable inferences

are    viewed    “in     the   light     most       favorable      to     the     non-moving

party.”       Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330

(4th   Cir.     2012).      Summary      judgment          is   only    appropriate         when

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                                   Fed. R.

Civ. P. 56(a).           “Conclusory or speculative allegations do not

suffice, nor does a mere scintilla of evidence in support of

[the nonmoving party’s] case.”                    Thompson v. Potomac Elec. Power



                                              2
Co., 312 F.3d 645, 649 (4th Cir. 2002) (internal quotation marks

omitted).

      We first review Lee’s claim that her settlement agreement

should be set aside because she entered it under duress.                                       Under

Virginia law, “[d]uress is not readily accepted as an excuse,

and     must    be        proven       by     clear        and     convincing           evidence.”

Pelfrey v.      Pelfrey,         487 S.E.2d 281,    284    (Va.     Ct.    App.       1997)

(internal      quotation         marks        omitted).           “Duress    exists        when     a

defendant       commits      a     wrongful          act    sufficient        to        prevent     a

plaintiff from exercising his free will, thereby coercing the

plaintiff’s        consent.”           Goode     v.    Burke      Town     Plaza,       Inc.,     436
S.E.2d 450,     452     (Va.       1993).          Virginia         courts         have    been

particularly         hesitant          to     accept       the     exertion        of     economic

pressure as a form of duress.                     See id. at 452-53 (“Because the

application of economic pressure by threatening to enforce a

legal      right     is    not     a        wrongful       act,    it    cannot         constitute

duress.”); Seward v. Am. Hardware Co., 171 S.E. 650, 662 (Va.

1933) (“A contract reluctantly entered into by one badly in need

of money without force or intimidation and with full knowledge

of the fact is not a contract executed under duress.”).

      We    have     reviewed          the    record       and     found    no     evidence       of

duress.        Lee fails to show that FCPS engaged in any wrongful

conduct in the negotiation of the agreement, and her financial



                                                 3
hardship,      standing        alone,       is        insufficient            to    invalidate         a

contract due to duress under Virginia law.

      We next consider whether the settlement agreement should be

invalidated as unconscionable.                    Traditionally, for a contract to

be unconscionable, it must have been “such as no man in his

senses and not under delusion would make on the one hand, and as

no honest and fair man would accept on the other.”                                       Chaplain v.

Chaplain,     682 S.E.2d 108,        113       (Va.    Ct.     App.     2009)         (internal

quotation marks omitted).                   In other words, “‘[t]he inequality

must be so gross as to shock the conscience.’”                                          Id. (quoting

Smyth Bros. v. Beresford, 104 S.E. 371, 382 (Va. 1920)).

      Unconscionability             has   both         a    substantive            and    procedural

element.      Id. at 114.           The former requires a “gross disparity in

the   value    exchanged.”            Id.    at       113     (internal        alterations           and

quotation marks omitted).                 The latter necessitates inequity and

bad   faith    in     “the     accompanying             incidents         .   .     .    ,    such   as

concealments,        misrepresentations,                   undue    advantage,           oppressions

on the part of the one who obtains the benefit, or ignorance,

weakness      of    mind,     sickness,           old       age,     incapacity,             pecuniary

necessities,        and   the   like.”            Id.       at     114    (internal          quotation

marks omitted).

      We    conclude         that     neither          element           is   present         in     the

settlement         agreement    before        this           court.           In    exchange         for

releasing her claims against Appellees, Lee avoided termination

                                                  4
for incompetence (for which she could have lost her teacher’s

license), retained a position at FCPS, wiped her record clean,

received a neutral reference from FCPS, and could resign with

only five-days notice if she were to obtain new employment.                       In

negotiating these benefits, Lee was represented by counsel.                      As

a result, the district court properly refused to invalidate the

settlement agreement due to unconscionability.

     Because Lee does not contend that any of her claims were

beyond   the   scope    of   her   settlement   agreement,         we   affirm   the

district court’s judgment.          We also deny as moot her motion to

reconsider     our   order    denying   her     motion      to    expedite.       We

dispense     with    oral    argument   because       the    facts      and   legal

contentions    are     adequately   presented    in    the       materials    before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        5